Citation Nr: 1811361	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-49 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Maxwell Kinman, Attorney at Law


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1961 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which denied service connection for an acute breathing problem (now characterized as chronic obstructive pulmonary disease or COPD).  The Veteran timely appealed.

In March 2011, the Board remanded the claim for further development, to include obtaining a clarifying medical opinion.  A VA examination was conducted in April 2011, and the matter was returned to the Board. In a September 2013 decision, the Board denied service connection for COPD or any other respiratory disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC), which vacated the Board's September 2013 Board decision and remanded for additional development and readjudication in a November 2014 Memorandum Decision. In that decision, the CAVC determined the Board erred in its reliance on the April 2011 examination in support of its finding that the Veteran's COPD was not related to service.

In a May 2015 decision, the Board remanded for a new VA examination, which was conducted in July 2016. Further, a VHA medical expert opinion has also been obtained. The matter has now been returned to the Board for further adjudication. 


FINDING OF FACT

The Veteran has a current diagnosis of COPD, but this diagnosis has not been shown to be linked to service.


CONCLUSION OF LAW

The Veteran does not have a respiratory disorder that was incurred in or aggravated by active military service, nor may any such disorder be presumed to have been caused by exposure to an herbicide agent during active service.  38 U.S.C. §§ 1103, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in July 2010, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notice provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment records.  Also of record are VA examinations conducted in April 2011 and July 2016, and a VHA expert opinion obtained in November 2017, concerning the Veteran's claimed respiratory problems. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issue decided herein.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II.  Legal Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be proven by presumption.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he/she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he/she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

Here, the Veteran contends that his COPD was caused by exposure to herbicides during his active duty service in Vietnam.  The Board concedes the Veteran was exposed to Agent Orange.  However, COPD is not among the diseases subject to presumptive service connection based on exposure to herbicides under current law. 38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2017).  Thus, presumptive service connection for COPD on the basis of herbicide exposure is not warranted here.

Although service connection cannot be granted for COPD on a presumptive basis for exposure to Agent Orange, this does not preclude the Veteran from establishing service connection on a direct basis.  Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, service connection on a direct basis will be examined.  

Service treatment records contain the Veteran's May 1961 enlistment examination; a June 1965 re-enlistment examination; and a June 1971 discharge examination.  These examinations do not reflect any type of complaint, symptoms, or diagnosis of a breathing problem.  Other service treatment records reflect the Veteran was treated at various times for a sore throat, head cold, chest congestion, runny nose, and cough, and that his diagnoses included pharyngitis, bacterial tonsillitis, and cold symptoms. At no point during service was the Veteran ever diagnosed with COPD.

Post  service treatment records at the Pittsburgh VAMC reflect the Veteran was diagnosed with COPD in 2008 (approximately 36 years after service).  These records also reflect the Veteran was a smoker, with a smoking history of more than 30 years. 

A VA examination was provided to the Veteran in July 2011.  The examiner opined that it is at least as likely as not that the Veteran's current symptoms are related to his COPD which is more likely than not associated with his smoking history, not Agent Orange exposure.  The examiner also noted that the Veteran denied a heavy smoking history, but there are 3 separate documentations by three different providers that the patient had at least a 60-80 pack year history of smoking.  As noted above, this is the decision that CAVC found inadequate, as the examiner did not providing supporting rationale for his opinion.

In July 2016, a second VA examination was provided to the Veteran.  The examiner opined that the Veteran's current COPD was not caused or aggravated by his service and was, instead, most likely the result of his smoking history.  In so finding, the examiner quoted what he characterized as an "up-to-date on line evidence-based journal" (this journal was not identified) that the "overwhelming and most important risk factor over any of the other risk factors for COPD is smoking."  The examiner further stated that there is "no documentation that supports exposure to herbicides such as Agent Orange causes COPD."

In response to the July 2016 VA examiner's opinion, the Veteran submitted evidence from medical journals that suggests there is a link between COPD and Agent Orange exposure. In particular, the Veteran submitted an abstract from a medical journal article indicating that exposure to herbicides such as Agent Orange may increase the likelihood of later development of respiratory disorders such as COPD. He also provided links to two additional online medical journals that reached similar conclusions.

A VHA medical opinion was obtained in November 2017.  The examiner, a board-certified pulmonary staff physician at the Gainesville VAMC, opined that it is unlikely (there is less than a 50 percent probability) that the Veteran's COPD was caused by his conceded exposure to herbicides while in service, or is otherwise related to his service.  As rationale, the examiner stated smoking is generally considered a major risk factor for the development of COPD, and that this conclusion is based on a large body of data which has accumulated over many decades, beginning with the Surgeon General's report in 1964.  The examiner stated further that this conclusion is the standard teaching in medical schools and textbooks of medicine, and listed several examples of the literature and its findings with regards to smoking and COPD.  The examiner also referred to multiple studies concerning the health effects of exposure to Agent Orange, all of which concluded there was insufficient and inadequate evidence of an association between exposure to Agent Orange and COPD.  Finally, the examiner addressed the articles referenced by the Veteran and his lawyer, noting that the articles in question were among those evaluated in the definitive work on the question of a relationship between herbicide exposure and COPD, which concluded there was insufficient and inadequate evidence of an etiological association between exposure to Agent Orange and COPD.  

Upon review and consideration of the Veteran's service and post service treatment records; the Veteran's lay statements; and the April 2011 and July 2016 VA examinations, as well as the November 2017 VHA medical opinion, the Board finds that the medical evidence of record has not established a link, or nexus, between the Veteran's current COPD and his military service, to include his conceded herbicide exposure.  The Board finds the November 2017 VHA opinion to be the most probative, as the examiner provided a thorough, logical, easy to read and understand medical opinion, that also addressed the Veteran's contentions and the literature provided by the Veteran.  The examiner clearly and thoroughly explained why it is less likely than not that the Veteran's COPD is related to his service, to include herbicide exposure. There is no evidence to doubt the credibility of the examiner's opinion. Further, there is no competent and credible evidence of record to contradict this finding. Therefore, the Board concludes that the criteria for a grant of service connection for a respiratory disorder have not been met.

The Board has also considered the lay evidence in this case, in particular the Veteran's statements that he believes his COPD was caused by exposure to Agent Orange.  The Board finds the Veteran credible.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (COPD), it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, although the Veteran is competent to report the presence of symptoms, COPD is not the type of condition that is amenable to mere lay diagnosis - specific findings are needed to properly assess and diagnose COPD, and to determine its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In conclusion, upon consideration of all the evidence of record, including the November 2017 VHA opinion, the Board finds that service connection for a respiratory disorder is not warranted.  In sum, the evidence weighs against the Veteran's claim, and the  criteria for service connection for a respiratory disorder have not been met. Service connection for a respiratory disorder must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a respiratory disorder is denied 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


